 1 MCGREGOR W. SCOTT
   United States Attorney
 2 Assistant United States Attorney
   2500 Tulare Street
 3 Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00015-DAD-BAM
13                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
14                          v.                          AND ORDER
15   AUSTEN PEPPERS,                                    PROPOSED DATE: July 27, 2020
                                                        TIME: 1:00 p.m.
16                               Defendant.             COURT: Hon. Barbara A. McAuliffe
17

18          This case is set for a status conference on April 13, 2020. On March 17, 2020, this Court issued

19 General Order 611, which suspends all jury trials in the Eastern District of California scheduled to

20 commence before May 1, 2020. This General Order was entered to address public health concerns
21 related to COVID-19. On March 18, 2020, this Court issued General Order 612 to further address such

22 concerns.

23          Although the General Orders address the district-wide health concern, the Supreme Court has

24 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

25 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

26 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
27 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

28 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 2 or in writing”).

 3          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 4 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 5 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 6 justice served by taking such action outweigh the best interest of the public and the defendant in a

 7 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 8 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 9 served by the granting of such continuance outweigh the best interests of the public and the defendant in
10 a speedy trial.” Id.

11          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7). Although

12 the Speedy Trial Act does not directly address continuances stemming from pandemics, natural

13 disasters, or other emergencies, this Court has discretion to order a continuance in such circumstances.

14 For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance following Mt. St.

15 Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court recognized that the

16 eruption made it impossible for the trial to proceed. Id. at 767-68; see also United States v. Correa, 182

17 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001

18 terrorist attacks and the resultant public emergency). The coronavirus is posing a similar, albeit more

19 enduring, barrier to the prompt proceedings mandated by the statutory rules.

20          In light of the societal context created by the foregoing, this Court should consider the following

21 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

22 justice exception, § 3161(h)(7). If continued, this Court should designate a new date for the status

23 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

24 continuance must be “specifically limited in time”).

25                                               STIPULATION
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
26
27 through defendant’s counsel of record, hereby stipulate as follows:

28          1.      By previous order, this matter was set for a status conference on April 13, 2020.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
           2.     By this stipulation, defendant now moves to continue the status conference until July 27
 1

 2 2020, and to exclude time between April 13, 2020, and July 27 2020.

 3         3.     The parties stipulate, and request that the Court find the following:

 4                a)      Counsel for defendant desires additional time to consult with her client, to review
 5         the current charges and conduct further investigation and research related to the charges, to
 6
           discuss potential resolutions with her client, and to evaluate and potentially prepare pretrial
 7
           motions. In part this is because the government has continued its investigation of the crimes, the
 8
           government has provided additional discovery, and counsel and the defendant will benefit from
 9
10         additional time to consider this new material.

11                b)      Counsel for defendant believes that failure to grant the above-requested

12         continuance would deny him the reasonable time necessary for effective preparation, taking into
13
           account the exercise of due diligence.
14
                  c)      The government does not object to the continuance and joins in the request.
15
                  d)      In addition to the public health concerns cited by General Orders 611 and 612 and
16
           presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in
17

18         this case because counsel or other relevant individuals have been encouraged to telework and

19         minimize personal contact to the greatest extent possible. It will be difficult to avoid personal
20         contact should the hearing proceed.
21
                  e)      Based on the above-stated findings, the ends of justice served by continuing the
22
           case as requested outweigh the interest of the public and the defendant in a trial within the
23
           original date prescribed by the Speedy Trial Act.
24

25                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26         et seq., within which trial must commence, the time period of April 13, 2020, to July 27 2020,

27         inclusive, is deemed excludable under 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a
28         continuance granted by the Court at defendant’s request on the basis of the Court’s finding that

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
            the ends of justice served by taking such action outweigh the best interest of the public and the
 1

 2          defendant in a speedy trial.

 3          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6
          IT IS SO STIPULATED.
 7

 8
     Dated: April 6, 2020                                    MCGREGOR W. SCOTT
 9                                                           United States Attorney

10
                                                             /s/ David L. Gappa
11                                                           David L. Gappa
                                                             Assistant United States Attorney
12

13                                                           /s/ Barbara O’Neill
     Dated: April 6, 2020                                     (authorized on 4/6/20)
14                                                            Barbara O’Neill
                                                              Counsel for Defendant
15                                                            AUSTEN PEPPERS
16
                                                     ORDER
17

18          IT IS SO ORDERED that the Status Conference is continued from April 13, 2020 to July 27,

19 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

20 U.S.C.§ 3161(h)(7)(A), B(iv).
21
     IT IS SO ORDERED.
22
        Dated:    April 6, 2020                               /s/ Barbara   A. McAuliffe            _
23
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
